Citation Nr: 0027460	
Decision Date: 10/17/00    Archive Date: 10/26/00

DOCKET NO.  99-11-906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Whether new and material evidence has been submitted to 
submitted to reopen a claim for service connection for a 
cervical spine disability.

2.  Whether new and material evidence has been submitted to 
submitted to reopen a claim for service connection for a 
lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel




INTRODUCTION

The veteran served on active duty from August 1987 to January 
1989. 

The current appeal arose from an April 1999 rating decision 
the RO determined that new and material evidence had not been 
submitted to reopen claims of entitlement to service 
connection for upper back/neck and lower back.  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
cervical and lumbar spine disabilities in rating decisions 
issued in August 1997.  

2.  The evidence submitted since the RO's August 1997 rating 
decisions does not bear directly and substantially on the 
specific matter under consideration, is either cumulative or 
redundant, and is not by itself or in combination with the 
other evidence, so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence submitted since the August 1997 final rating 
decisions wherein the RO denied the claim of entitlement to 
service connection for cervical and lumbar spine disabilities 
is not new and material, and the veteran's claim for that 
benefit is not reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a),  20.302 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record prior to the August 1997 
rating decisions wherein the RO denied entitlement to service 
connection for cervical and lumbar spine disabilities is 
reported in pertinent part below.  

On the enlistment physical examination the musculoskeletal 
system including the cervical and lumbar spine was normal.  
The veteran reported no history of neck or low back 
symptomatology. 

The service medical records show that the veteran was treated 
for back and neck injuries secondary to a bicycle accident in 
March 1988.  An X-ray of the thoracic spine was within normal 
limits and without fracture.  An impression of thoracic spine 
strain was noted.  In April 1988, status post trauma, 
cervical/neck was noted.  In July 1988, thoracic sprain was 
noted.  In September 1988, chronic mechanical cervical and 
upper thoracic strain was noted.  Also noted was cervical 
impingement of C7-T1.  In October 1988, chronic neck and 
upper thoracic spine pain was noted.  

An early October 1988 X-ray report shows the cervical spine 
was normal except for nonspecific tilt of the superior 
cervical spine to the right, thought to be positional, 
secondary to spasm or torticollis or to represent a secondary 
scoliotic curve.

An early October 1988 X-ray report shows the thoracic spine 
was compared to an earlier X-ray report of March 1988.  Mild 
thoracic scoliosis was present with convexity to the right.  
It was indicated that there may be some scoliosis of the 
lumbar spine with convexity to the left.  There was no 
evidence of fracture or bony abnormality.  Thoracic scoliosis 
appeared unchanged from the prior study.  Subsequently dated 
October 1988 computed tomography (CT) scans of the mid 
thoracic spine were normal.  A November 1988 CT of the dorsal 
(thoracic) spine was normal.  




A January 1989 mental hygiene consultation notation showed 
the veteran was administratively discharged.  Reportedly, he 
described a dependency situation which he believed required 
his presence in the family home.  A formal separation 
physical examination was apparently not conducted for the 
purpose of separation from active service.

A May 1989 VA X-ray report showed a normal cervical spine 
series.

In February 1997 the veteran filed a claim of entitlement to 
service connection for neck and back disorders both claimed 
as injured at the time of original inservice injury for which 
service-connection was established for right upper extremity 
disabilities.

In July 1997 the RO requested the veteran to submit evidence 
of continuity of neck and back symptoms from the date of 
onset through July 1997.  The veteran failed to respond.

In an early July 1997 VA outpatient clinical record it was 
noted that the veteran complained of steady neck and back 
pain following a motor vehicle accident in 1988.  Following 
an objective examination the assessment was chronic pain, 
back, joint.

In a late July 1997 VA physical therapy note it was reported 
that the veteran had significant hypomobility of the thoracic 
spine and resultant muscle guarding and spasms that 
progressed up to the cervical spine.  

An August 1997 VA orthopedic examination report shows the 
veteran reported having sustained a cervical spine injury in 
1988.  He was struck by a car while riding a bicycle.  
Following an objective examination the pertinent impression 
was chronic sprain of the cervical spine.  



In August 1997 the RO denied the veteran's claims of 
entitlement to service connection for cervical and lumbar 
spine disabilities.  The RO noted that any cervical and 
lumbar spine injuries in service were not more than acute and 
transitory, and resolved prior to separation from service as 
there was no evidence of continuity of symptomatology.  While 
the veteran filed a notice of disagreement with the denials 
and was issued a statement of the case, he did not submit a 
substantive appeal and the denials therefore became final.

In March 1999 the veteran again filed a claim of entitlement 
to service connection for cervical and lumbar spine 
disabilities.  

Evidence received in support of his claim included a private 
treatment record dated in late January 1999.  It was noted 
that the veteran complained of continued right shoulder pain 
and weakness from an original injury in 1988.  He was 
involved in an automobile/bicycle injury while in the 
military.  It was noted that he was discharged from the 
military and recently had been to VA he was started on 
physical therapy.  Following an objective evaluation the 
assessment was compression neuropathy of the cervical spine.  

An early February 1999 magnetic resonance imaging (MRI) 
report of the cervical spine noted a history of neck pain 
with radiation down the volar and dorsal aspects of the right 
upper extremity with no history of injury.  The report showed 
small grade II central disc herniation at the C5-6 level 
which appeared to touch but not compress the cord.  Otherwise 
the study was normal.  

A private medical record in February 1999 noted that the 
veteran was in for evaluation of cervical disk, status post 
MRI scan, with residual right shoulder and arm pain, weakness 
in the right upper extremity which was persisting, low back 
pain and pain in the lower extremities dating back to an 
accident in the military in 1988.  


A private hospital record in early March 1999 referred to the 
veteran's physical therapy for herniated disc at C5-6 with 
lumbar strain.  It was noted that he was involved in a motor 
vehicle accident where he was hit by a car while he was 
riding his bike.  He was thrown off his bike onto his neck 
and back.  Short term goal was to increase his range of 
motion of the cervical and lumbar spine.  

A March 1999 MRI report of the lumbosacral spine showed 
degenerative disc disease, degenerative joint disease and 
small central grade I disc protrusion of L5-S1 compatible 
with a small herniation.  

A private medical statement from a neurologist in mid March 
1999 noted the veteran was involved in an "auto-bike" 
accident in 1988.  Pertinent impression was 
electrophysiological evidence of a mild right C6 or 7 
radiculopathy on the basis of the spontaneous activity in the 
pronator teres.  The neurologist noted that though only one 
muscle was abnormal it was enough to find mild nerve root 
compression at that level.  


Criteria

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a Notice of Disagreement within 
one year from the date of mailing of notice of the result of 
the initial disallowance.  38 U.S.C.A. § 7105(a), (b) (West 
1991).  If a Notice of Disagreement is filed within the one- 
year period, the RO shall issue a Statement of the Case. 38 
U.S.C.A. § 7105(d) (West 1991).  The veteran is provided a 
period of 60 days (or the remainder of the one-year period 
from the date of mailing of the notice of the determination 
being appealed) to file the formal appeal. 38 U.S.C.A. § 
7105(d); 38 C.F.R. § 20.302(b) (1999).  In the absence of a 
perfected appeal, the RO's decision becomes final, and the 
claim will not thereafter be reopened or allowed, except as 
otherwise provided.  38 U.S.C.A. § 7105. 

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104.

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108;  
38 C.F.R. § 3.156(a).

The Court has held that, when "new and material evidence' is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999);  Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).

If the Board determines that new and material evidence has 
been presented under 38 C.F.R. § 3.156(a), the claim is 
reopened, and it must next be determined whether the 
appellant's claim, as then reopened, is well grounded in 
terms of all the evidence in support of the claim, generally 
presuming the credibility of that evidence.  Elkins v. West, 
12 Vet. App. 209, 218-219 (1999).

If the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
The Court noted in Elkins, supra, that by the ruling Hodge, 
supra, the Federal Circuit Court "effectively decoupled" 
the determinations of new and material evidence and well 
groundedness.

Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis evaluating the claim for well-groundedness in view 
of all the evidence, both new and old, and if appropriate, 
evaluating the claim on the merits.  Elkins v. West, 12 Vet. 
App. 209 (1999).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  When new and material evidence has not been submitted 
in a previously denied claim "[f]urther analysis...is 
neither required, nor permitted."  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996 (finding in a case where new and material 
evidence had not been submitted that the Board's analysis of 
whether the claims were will grounded constituted a legal 
nullity.)  Thus, the well groundedness requirement does not 
apply with regard to reopening disallowed claims and revising 
prior final determinations.  Jones v. Brown, 7 Vet. App. 134 
(1994).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. 
§ 1131 (West 1991 & Supp. 2000).

If the disorder is arthritis then service connection may be 
granted if it is manifest to a degree of 10 percent or more 
within one year of date of termination of such service.  38 
U.S.C.A. §§ 1101, 1112, 1113 1137 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.307, 3.309 (1999).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

With the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not in fact shown to be 
chronic or where a diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).


Analysis

The veteran seeks to reopen his claims of entitlement to 
service connection for cervical and lumbar spine disabilities 
which the RO denied in August 1997.  

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Under Evans, evidence is new if not previously of record, and 
not merely cumulative of evidence previously of record.

At the outset the Board points out that service connection 
has been established by the RO for a separate right shoulder 
fibromyositis and tardy ulnar palsy secondary to ulnar 
irritation right elbow with numbness due to the bicycle 
injury in active service in 1988.  

In August 1997 the RO denied service connection for cervical 
and lumbar spine disabilities because they were considered to 
be no more than acute and transitory in nature, and to have 
resolved in service, and recent findings of cervical and 
lumbar spine disorders were not shown to be linked to service 
on any basis.  

The evidence associated with the claims file subsequent to 
the August 1997 RO rating decision primarily consists of 
private medical evidence dated in 1999 referring to evidence 
suggestive of small grade II central disc herniation at the 
C5-6 level which appeared to touch but not compress the cord, 
degenerative disc disease, degenerative joint disease and 
small central grade I disc protrusion of L5-S1 compatible 
with a small herniation and electrophysiological evidence of 
a mild right C6 or 7 radiculopathy.  

The Board notes that the private evidence submitted since the 
August 1997 RO decision is new in that it was not previously 
considered by the RO; however, such evidence dates from 
approximately 10 years following separation from service and 
does not include competent medical evidence of a link between 
the current cervical and lumbar spine disabilities, variously 
diagnosed, and active service.  Moreover, the evidence 
remains absent continuity of postservice symptomatology 
following discharge from the service.

The record contains recorded medical history relating neck 
and low back disabilities with a bicycle accident inservice; 
however, the Court has stated that a bare transcription of a 
lay history is not transformed into competent medical 
evidence merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406 
(1995).

The Board has also considered the veteran's contentions and 
statements that he incurred cervical and lumbar spine due to 
a back injury in service.  However, such argument is 
repetitive and was previously rejected by the RO, and as he 
is a lay person, he is not competent to testify as to medical 
diagnoses or causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 192 (1992).

Overall, the evidence added to the record following the 
August 1997 RO rating decision is either cumulative or 
redundant, or otherwise does not bear directly or 
substantially upon the specific matter under consideration.

Accordingly, the Board finds that there is no additional 
evidence not previously submitted which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of this claim. 

As the Board noted earlier, the Court announced a three-step 
test with respect to new and material cases.  Under the 
Elkins test, VA must first determine whether the veteran has 
submitted new and material evidence under 38 C.F.R. § 3.156 
to reopen the claim; and if so, VA must determine whether the 
claim is well grounded based on a review of all the evidence 
of record; and lastly, if the claim is well grounded, VA must 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist has been fulfilled.  Elkins 
v. West, 12 Vet. App. 209 (1999).

As new and material evidence has not been submitted to reopen 
the veteran's claim of entitlement to service connection for 
cervical and lumbar spine disabilities, the first element has 
not been met.  Accordingly, the Board's analysis must end 
here.  Butler v. Brown, 9 Vet. App. at 171 (1996).


ORDER

The veteran, not having submitted new and material evidence 
to reopen claims of entitlement to service connection for 
cervical and lumbar spine disorders, the appeal is denied.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 



